United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2577
                                     ___________

Allen Lee Lampkin,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Stroman’s, Inc.,                          *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: January 12, 2001
                               Filed: January 18, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Allen Lampkin appeals from the district court’s1 adverse grant of summary
judgment in his employment discrimination lawsuit against his former employer. Upon
de novo review, we agree with the district court, for the reasons expressed in its order,
that Lampkin failed to demonstrate Stroman’s stated reasons for his termination were
a pretext for discrimination, or Stroman’s engaged in retaliatory behavior. See Whitley
v. Peer Review Systems, Inc., 221 F.3d 1053, 1055 (8th Cir. 2000).


      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
      Accordingly, we affirm. See 8th Cir. R. 47B. We deny Stroman’s pending
motions on appeal.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-